DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 02/15/2021.

Status of Claims
3.	Claims 1, 3-8 and 10-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1, 3-8 and 10-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a process with specific steps (especially underlined) to maximize live event profit distributing event video streams at diverse price levels with a video stream price and quantity adapting action by configuring a plurality of video cameras to capture live event video streams from different locations, wherein each camera of the plurality of video cameras is configured to stream live event audio and stream live event video captured by the camera, wherein at least one of the plurality of video cameras is a moveable video camera, wherein at least one of the plurality of video cameras is mounted to a moveable drone and is configured to stream video captured from the drone while the drone moves; offering the video streams for purchase at prices based on the camera locations, wherein at least one video stream offered for purchase is presented to a viewer through a mobile device controlled by the viewer; providing the viewer control of purchased wherein each video stream is captured from a camera in a unique position, and selecting a thumbnail image of a video stream causes the selected video stream to open for viewing, wherein the price for a video stream captured by at least one movable video camera is automatically updated in real time as a function of the moveable video camera location as the moveable camera moves; and, automatically maximizing profit by adjusting the quantity and price of the offered camera video streams…” in Independent Claim 1 to be obvious. 
	
Claim 10 directed to an alternate process with similar key features as recited in claim 1 is also allowed.
Claim 16 directed to another alternate process with different scope while reciting different patentable features from claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426